Per Curiam.
This was an action to recover a deficiency arising under the foreclosure of a chattel mortgage. The proof clearly established the execution and delivery of the mortgage, default, sale under the mortgage and resulting deficiency. At the close of the entire case, defendant moved for judgment on the ground *785there was no proof of a sale under the mortgage. There was nothing in the case, however, to justify this contention. That a sale took place is clearly established by uncontradicted evidence.
The judgment rendered in favor of the defendant is without proof to support it, and must be reversed.
Present: Beekman, P. J.; Giegerich and O’Gorman, JJ.
Judgment reversed and new trial ordered, with costs to appellant to abide event.